Citation Nr: 0931290	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 
2001, for an increased (compensable) rating for residuals of 
a fracture of the right clavicle.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a fracture of the right clavicle.  

3.  Entitlement to a rating in excess of 40 percent for 
thoracolumbar spine disability. 

4.  Entitlement to service connection for left ear 
disability.  

5.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, friends F.J. and E.G., and appellant's daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1980, 
with subsequent periods of active duty or active duty for 
training with the Army Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In conjunction with this appeal, the Veteran has had Board 
hearings in March 2004 and May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the July 2002 rating decision from which this appeal 
arose, the RO granted an increased rating from noncompensable 
to 10 percent for the Veteran's service-connected lumbosacral 
strain with radiculopathy (sciatica) to the left leg 
effective January 10, 2001.  In addition, the RO denied an 
increased (compensable) rating for the Veteran's service-
connected status post fracture of the right clavicle.  In the 
same rating decision, the RO denied in pertinent part:  
Service connection for left ear disability; service 
connection for bilateral knee disability; service connection 
thoracic spine disability; and service connection for 
degenerative disc disease L4-L5 and L5-S1.  The Veteran filed 
a notice of disagreement with the 10 percent rating for 
lumbosacral strain with radiculopathy to the left leg and 
with the denial of an increased rating for status post 
fracture right clavicle.  He also disagreed with denial of 
the service connection claims.  The RO issued a statement of 
the case, and the Veteran perfected his appeal as to each of 
those issues.  As noted above, the Veteran was provided a 
Board hearing in March 2004. 

In a decision dated in December 2004, the Veterans Law Judge 
who conducted the March 2004 Board hearing noted that the 
transcript of the March 2004 hearing was not complete.  In 
the December 2004 decision, the Board granted service 
connection for degenerative disc disease of the lumbosacral 
spine.  At that time, the Board remanded the remaining issues 
for additional development, including an additional Board 
hearing if the benefits sought on appeal were not granted to 
the Veteran's satisfaction.  That hearing took place in 
May 2007 before a different Veterans Law Judge.  

Subsequently, after having undertaken additional development, 
the RO continued the denial of service connection for 
bilateral knee disability and service connection for left ear 
disability and in October 2007 issued a supplemental 
statement of the case (SSOC) regarding those issues.  

In addition, in a rating decision dated in October 2007, the 
RO granted service connection for thoracic spine disability 
and rated that disability with the service-connected lumbar 
strain (for which there was an appealed increased rating 
claim) and degenerative disc disease of the lumbar spine.  
The RO assigned a 40 percent disability rating for the 
combined disability described as thoracolumbar degenerative 
disc disease with an effective date of January 10, 2001.  In 
addition, in the October 2007 rating decision, the RO granted 
an increased rating from a noncompensable rating to 
40 percent for status post fracture of the right clavicle 
with right shoulder degenerative changes, effective 
January 10, 2001.  

In a letter dated in December 2007, the RO notified the 
Veteran of its October 2007 decision and his appellate 
rights.  In response, in a statement received at the RO in 
December 2007, the Veteran stated, "I am requesting a 
earlier effective date, which should coincide with my 
original date of claim which I show to be 8/1980.  I have 
suffered from these conditions since my release from active 
duty."  In a letter to the Veteran dated in late 
December 2007 the RO told the Veteran it had received his 
written disagreement with its December 2007 notification 
letter and had accepted his appeal for an earlier effective 
date.  

Then, in January 2008, the RO issued a statement of the case 
(SOC).  It addressed the issues of entitlement to an 
effective date earlier than January 10, 2001, for 
a 40 percent rating for thoracolumbar degenerative disc 
disease and entitlement to an effective date earlier than 
January 10, 2001, for a 40 percent rating for right shoulder 
degenerative changes status post fracture right clavicle.  
The RO forwarded the SOC to the Veteran as an enclosure to a 
letter dated January 31, 2008, and in the letter advised the 
Veteran of what he needed to do to complete his appeal.  

In February 2008, on behalf of the Veteran, the Veteran's 
representative stated he was responding to the RO's 
January 2008 letter.  The representative stated the Veteran 
wishes to cancel his request for an earlier effective date.  
The representative said the Veteran "wishes for file for 
'RETRO' back to his original date of claim on his Right 
Shoulder which was granted 0 percent in August 1980.  [The 
Veteran] did file for NOD around Aug 1980 on his Right 
Shoulder.  [The Veteran] which [sic] to file a (CUE) 'Clear 
and unmistakable error'.  On his Right Shoulder which he was 
grant at 40% for the same Right Shoulder in Dec 2007."  

The Veteran was informed by letter dated in April 2008 that 
the individual who presided at the May 2007 hearing was no 
longer an employee of the Board.  The Veteran was offered the 
opportunity to attend another hearing before a Veterans Law 
Judge, and he indicated his desire for another Board hearing.  
In June 2008, the Board remanded the case for a new Board 
hearing.  In the remand, the Board outlined the procedural 
history of the case and framed the issues on appeal as:  
entitlement to a disability rating higher than 40 percent for 
disability of the thoracolumbar spine; entitlement to a 
disability rating higher than 40 percent for residuals of a 
fracture of the right clavicle; entitlement to service 
connection for a left ear disability; and entitlement to 
service connection for a bilateral knee disability.  

In a letter to the Veteran dated in January 2009, the RO 
stated it had conducted a complete review of his claims file.  
The RO said that in February 2008 it had received a statement 
form his representative about an earlier effective date for 
his right shoulder.  The RO said it had taken this statement 
in lieu of a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  The RO also stated it had arranged for a Travel 
Board hearing in May 2009 in Las Vegas, Nevada.  

On the date scheduled for the hearing in May 2009, the 
Veteran's representative informed the RO that the Veteran had 
reported he had a diagnosis of swine flu and requested 
rescheduling of his Board hearing for a videoconference 
hearing around June 2009.  In a letter dated in June 2009, 
the RO notified the Veteran that the Board videoconference 
hearing he requested had been scheduled for July 2009.  

In June 2009, the RO issued an SSOC in which it identified 
the issues it addressed as:  Entitlement to an increased 
evaluation for degenerative changes, right shoulder, status 
post fracture right clavicle, evaluated as 0 percent 
disabling prior to January 10, 2001; entitlement to an 
earlier effective date prior to January 10, 2001, for 
degenerative changes, right shoulder, status post fracture 
right clavicle, evaluated as 40 percent disabling; and 
entitlement to a disability rating higher than 40 percent for 
disability of thoracolumbar spine.  

Based on its review of the record, it is the judgment of the 
Board that the issues on appeal may be appropriately 
characterized as follows:  Entitlement to an effective date 
prior to January 10, 2001, for an increased (compensable) 
rating for residuals of a fracture of the right clavicle; 
entitlement to a rating in excess of 40 percent for residuals 
of a fracture of the right clavicle; entitlement to a rating 
in excess of 40 percent for thoracolumbar spine disability; 
entitlement to service connection for left ear disability; 
and entitlement to service connection for bilateral knee 
disability.  

Prior to the date in July 2009 scheduled for the requested 
Board videoconference hearing, the Veteran's representative 
forwarded a letter from the Veteran in which he described his 
difficulties and expressed his opinion that it would not be 
practical or fair to him for his hearing to occur before he 
has another VA examination.  In his forwarding letter and 
memorandum, the representative reported that the Veteran 
wished to file for a "hardship waiver" regarding his 
upcoming hearing and asserted that due to his family 
situation, the Veteran wishes to reschedule for a Travel 
Board hearing.  The Board, at this time, will accept the 
statements from the Veteran and his representative as a 
request to reschedule the Veteran for Board hearing and will 
request that it be clarified as to whether the Veteran wants 
a videoconference hearing or an in-person Board hearing.  

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wants an 
in-person travel Board hearing or a 
Board videoconference hearing and 
schedule him for the requested hearing.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




